Title: To Benjamin Franklin from Alexis Judlin, 15 July 1780
From: Judlin, Alexis
To: Franklin, Benjamin


Monsieur
Ce Samdi, 15 juillet 1780
Comme je n’ai pas eu lhonneur de vous trouver chez vous jai laissé une lettre de la part d’un Mr: de Votre Connoissance, au quel vous avés permi, de vous faire peindre, comme cela vous serés trop incomode de vous transporter chez moi et que je ne pourés point non plus vous donner des seances chez vous, Si vous pouviés me Confier pour quelque jour un portrait de vous qui fut resemblant jaurès le plaisir de Contenter celui qui desir votre portrait vous pouvés être assuré Monsieur que j’aurés tout les soins possible pour le portrait que vous me pretterés, j’ai lhonneur d’etre Monsieur Votre tres humble serviteur
JUDLINpeintre De la Reine
 
Addressed: a Monsieur / Monsieur Franklin / à Passy
Notation: Judlin 15 Juillet; Paris 1780.
